         Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


Malibu Media, LLC                               :   No.: 19-2245-NIQA
      Plaintiff                                 :
                                                :
       vs.                                      :
                                                :
Dennis MCowen                                   :
       Defendant                                :


         DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

       1.      Paragraph 1 is a conclusion of law which does not necessitate a response.

       2.      Denied. Plaintiff has abandoned or otherwise waived any copyright protections

which may have existed and/or acted in a way that induced infringement and therefore Plaintiff is

precluded from recovery of purported damages. Defendant further avers that to the extent that

Paragraph 2 contains conclusions of law, it which does not necessitate a response.

       3.      Defendant is without sufficient knowledge to admit or deny paragraph 3.

       4.      Admitted.

       5.      Denied. Plaintiff has abandoned or otherwise waived any copyright protections

which may have existed and/or acted in a way that induced infringement and therefore Plaintiff is

precluded from recovery of purported damages. Further, Defendant is without sufficient

knowledge to admit or deny the factual averments contained in paragraph 5.

       6.      Defendant is without sufficient knowledge to admit or deny paragraph six.

       7.      Paragraph seven is a conclusion of law which does not necessitate a response.

       8.      Defendant is without sufficient knowledge to admit or deny paragraph eight.

       9.      Admitted.
         Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 2 of 6




       10.    Defendant is without sufficient knowledge to admit or deny paragraph 10.

       11.    Denied. BitTorrent requires intermediary websites to connect hosts to recipients

which are subject to DMCA takedown notices.

       12.    Paragraph 12 is conclusory statement which does not necessitate a response.

       13.    Paragraph 13 is conclusory statement which does not necessitate a response.

       14.    Paragraph 14 is conclusory statement which does not necessitate a response.

       15.    Paragraph 15 is conclusory statement which does not necessitate a response.

       16.    Paragraph 16 is conclusory statement which does not necessitate a response.

       17.    Defendant is without sufficient knowledge to admit or deny paragraph 17.

       18.    Defendant is without sufficient knowledge to admit or deny paragraph 18.

       19.    Defendant is without sufficient knowledge to admit or deny paragraph 19.

       20.    Defendant is without sufficient knowledge to admit or deny paragraph 20.

       21.    Defendant is without sufficient knowledge to admit or deny paragraph 21.

       22.    Defendant is without sufficient knowledge to admit or deny paragraph 22.

       23.    Admitted in part, denied in part. Denied to the extent that Plaintiff has abandoned

or otherwise waived any copyright protections which may have existed and/or Plaintiff acted in a

way that induced infringement and therefore is precluded from recovery of purported damages.

       24.    Defendant is without sufficient knowledge to admit or deny paragraph 24.

       25.    Denied. Plaintiff has abandoned or otherwise waived any copyright protections

which may have existed and/or Plaintiff acted in a way that induced infringement and therefore is

precluded from recovery of purported damages.

       26.    Paragraph 26 is a conclusion of law which does not necessitate a response.

       27.    Defendant is without sufficient knowledge to admit or deny paragraph 27, and it is
         Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 3 of 6




denied to the extent that Plaintiff’s counsel is on a contingency fee basis.

       28.     No response required.

       29.     Paragraph 29 is a conclusion of law which does not necessitate a response.

       30.     Denied. Plaintiff has abandoned or otherwise waived any copyright protections

which may have existed and/or acted in a way that induced infringement and therefore Plaintiff is

precluded from recovery of purported damages.

       31.     Denied. Plaintiff has abandoned or otherwise waived any copyright protections, or

given implied or actual authority to download and/or distribute Plaintiff’s materials.

       32.     Denied. Plaintiff has abandoned or otherwise waived any copyright protections, or

given implied or actual authority to download and/or distribute Plaintiff’s materials.

       33.     Denied. Defendant only acted on Plaintiff’s warranties and advertisements or the

warranties and advertisements of its licensees and distributers that its materials were free to

download and/or distribute. But for these warranties and advertisements, no downloads would

have occurred. Defendant’s alleged downloads were innocent at worst.

       WHEREFORE, Defendant respectfully requests that the Court deny Plaintiff’s prayers for

relief and enter judgement in favor of Defendant. Defendant further requests attorney fees and

costs be awarded to Defendant.

                                       Affirmative Defenses

       1.      Abandonment of Copyright Protections – Plaintiff willingly entered into business

partnerships with third-party websites (hereinafter “free-sites) which offer free performance,

copying, and distribution of Plaintiff’s copyrighted materials. This is an affirmative action of

abandonment and/or forfeiture of copyright protections.

       2.      Unclean Hands – Plaintiff, through its business partners, advertises its videos as
         Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 4 of 6




free to download and share. Plaintiff, through its business partners, has posted and redistributed

videos for free via its business partners’ websites and are the same videos available via

BitTorrent.

       3.      Copyright Misuse – Plaintiff, through its business partners, advertises its videos as

free to download and share. Plaintiff, through its business partners, have posted over 250 of its

videos and downloaded up to 133,00,00 times. Plaintiff has therefore already either abandoned it

copyright protections, or given license to download and distribute its content, singling out only

BitTorrent users in order to create a for-profit litigation scheme is against public policy and

anti-competitive especially when Plaintiff has suffered no actual or apparent damages. The

purpose of the copyright law is not to entrap innocent individuals via false advertising but rather

to spur creativity for the betterment of society. Plaintiff’s use of the copyright protections as a

revenue generation scheme is against public policy.

       4.      Implied or Actual License – Plaintiff has knowingly and freely entered into

business relationships and allowed its name to be associated with free distribution websites. By

engaging in business relationships with the free distribution websites and by endorsing the

relationship by placing its logo on the free-sites’ websites, Plaintiff has given implied or actual

license to copy, publish, and distribute its copyrighted materials by anyone in the world with

access to a computer.

       5.      Estoppel – Plaintiff did enter into a business relationship with free distribution

websites knowing that the business partners allowed un-affiliated third-party users to copy and

publish Plaintiff’s copyrighted materials. The free distribution websites encourage individuals to

download and share content found on the websites. Plaintiff knew or should have known that the

copyrighted materials published and distributed through the free distribution websites would
         Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 5 of 6




likely be further copied, distributed, and published by downstream users and that the downstream

users had no notice of Plaintiff’s intent to retain any copyright protections in the distributed

works. Plaintiff knew, or reasonably should have known this would create misunderstanding and

confusion in the general public. The downstream user is harmed when Plaintiff later attempts to

assert copyright protections in the form of lawsuits claiming statutory damages for material it has

held to be open to the public and for which it knowingly and intentionally would never receive

monetary compensation.

       6.         De Minimis – Plaintiff, through its business partners, has authorized the

distribution, download, reproduction, performance, and sharing of its copyrighted materials for

free to hundreds of millions of individuals around the world. The purported infringements by

Defendant caused no apparent or actual harm to Plaintiff. Plaintiff can show no harm in what has

already been authorized to be published and distributed hundreds of millions of times for free.

       7.         Failure to Mitigate Damages – Plaintiff has failed to mitigate any actual or

perceived damages as a result of its own actions in creating a confusing and misleading

environment where its business partners allow and promote copies of Plaintiff’s works to be

uploaded, downloaded and distributed worldwide. If any of Plaintiff’s materials posted on its

business partners websites for free distribution were unauthorized, then Plaintiff has failed to

mitigate damages by ensuring its videos are not uploaded and distributed on websites which bear

its trademarked name. Plaintiff had actual or constructive knowledge of the videos posted at all

relevant times.

       8.         Innocent Infringement – Notwithstanding any other defense, while Plaintiff has

caused its own harm by its own deed or action, any purported infringement was unintentional and

innocent.
          Case 2:19-cv-02245-NIQA Document 23 Filed 03/06/20 Page 6 of 6




         9.     Accord and Satisfaction – Defendant did offer and Plaintiff did accept Defendant

as a subscriber, giving Defendant non-exclusive license to copy and possess Plaintiff’s purported

copyrighted material. Additionally, Plaintiff, through its business partners, did at the time of the

purported infringement give apparent or actual authority for anyone in the world the distribute its

works.

         10.    Injunctive Relief – Plaintiff has not shown immediate or ongoing harm and is

therefore not entitled to injunctive relief.

                                                      Respectfully submitted
                                               By:

                                                      /s/ Jonathan H. Stanwood
                                                      Jonathan H. Stanwood, Esq.
                                                      Attorney for Dennis MCowen
                                                      1628 J.F.K. Blvd, Suite 1000
                                                      Philadelphia, Pa 19103
                                                      (215) 569-1040
                                                      JHS@STANWOODLAW.COM
                                                      Dated: March 6, 2020
